Exhibit 10.49

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

Master Manufacturing Services Agreement

Master Manufacturing Services Agreement

October 31, 2013



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Table of Contents

 

ARTICLE 1

     1   

STRUCTURE OF AGREEMENT AND INTERPRETATION

     1   

1.1

  MASTER AGREEMENT      1   

1.2

  PRODUCT AGREEMENTS      1   

1.3

  DEFINITIONS      2   

1.4

  CURRENCY      6   

1.5

  SECTIONS AND HEADINGS      6   

1.6

  SINGULAR TERMS      7   

1.7

  APPENDIX 1 AND EXHIBITS      7   

ARTICLE 2

     8   

PATHEON’S MANUFACTURING SERVICES

     8   

2.1

  MANUFACTURING SERVICES      8   

2.2

  ACTIVE MATERIAL YIELD      10   

ARTICLE 3

     11   

CLIENT’S OBLIGATIONS

     11   

3.1

  PAYMENT      11   

3.2

  ACTIVE MATERIALS AND QUALIFICATION OF ADDITIONAL SOURCES OF SUPPLY      11   

ARTICLE 4

     12   

CONVERSION FEES AND COMPONENT COSTS

     12   

4.1

  FIRST YEAR PRICING      12   

4.2

  PRICE ADJUSTMENTS – SUBSEQUENT YEARS’ PRICING      12   

4.3

  PRICE ADJUSTMENTS – CURRENT YEAR PRICING      14   

4.4

  ADJUSTMENTS DUE TO TECHNICAL CHANGES      14   

4.5

  MULTI-COUNTRY PACKAGING REQUIREMENTS      15   

ARTICLE 5

     15   

ORDERS, SHIPMENT, INVOICING, PAYMENT

     15   

5.1

  ORDERS AND FORECASTS      15   

5.2

  RELIANCE BY PATHEON      16   

5.3

  MINIMUM ORDERS      16   

5.4

  SHIPMENTS      16   

5.5

  LATE DELIVERY      17   

5.6

  INVOICES AND PAYMENT      17   

 

- i -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

ARTICLE 6

     17   

PRODUCT CLAIMS AND RECALLS

     17   

6.1

  PRODUCT CLAIMS      17   

6.2

  PRODUCT RECALLS AND RETURNS      18   

6.3

  PATHEON’S RESPONSIBILITY FOR DEFECTIVE AND RECALLED PRODUCTS      18   

6.4

  DISPOSITION OF DEFECTIVE OR RECALLED PRODUCTS      19   

6.5

  HEALTHCARE PROVIDER OR PATIENT QUESTIONS AND COMPLAINTS      19   

6.6

  SOLE REMEDY      20   

ARTICLE 7

     20   

CO-OPERATION

     20   

7.1

  QUARTERLY REVIEW      20   

7.2

  GOVERNMENTAL AGENCIES      20   

7.3

  RECORDS AND ACCOUNTING BY PATHEON      20   

7.4

  INSPECTION      20   

7.5

  ACCESS      21   

7.6

  NOTIFICATION OF REGULATORY INSPECTIONS      21   

7.7

  REPORTS      21   

7.8

  REGULATORY FILINGS      21   

ARTICLE 8

     22   

TERM AND TERMINATION

     22   

8.1

  INITIAL TERM      22   

8.2

  TERMINATION FOR CAUSE      22   

8.3

  PRODUCT DISCONTINUATION      23   

8.4

  OBLIGATIONS ON TERMINATION      23   

ARTICLE 9

     24   

REPRESENTATIONS, WARRANTIES AND COVENANTS

     24   

9.1

  AUTHORITY      24   

9.2

  CLIENT WARRANTIES      24   

9.3

  PATHEON WARRANTIES      25   

9.4

  DEBARRED PERSONS      25   

9.5

  PERMITS      26   

9.6

  NO WARRANTY      26   

ARTICLE 10

     26   

REMEDIES AND INDEMNITIES

     26   

10.1

  CONSEQUENTIAL DAMAGES      26   

10.2

  LIMITATION OF LIABILITY      26   

 

- ii -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

10.3

  PATHEON      26   

10.4

  CLIENT      27   

10.5

  REASONABLE ALLOCATION OF RISK      27   

ARTICLE 11

     27   

CONFIDENTIALITY

     27   

11.1

  CONFIDENTIALITY      27   

ARTICLE 12

     28   

DISPUTE RESOLUTION

     28   

12.1

  COMMERCIAL DISPUTES      28   

12.2

  TECHNICAL DISPUTE RESOLUTION      28   

ARTICLE 13

     28   

MISCELLANEOUS

     28   

13.1

  CORPORATE RESPONSIBILITY      28   

13.2

  INVENTIONS      29   

13.3

  INTELLECTUAL PROPERTY      29   

13.4

  INSURANCE      29   

13.5

  INDEPENDENT CONTRACTORS      30   

13.6

  NO WAIVER      30   

13.7

  ASSIGNMENT      30   

13.8

  FORCE MAJEURE      30   

13.9

  ADDITIONAL PRODUCT      31   

13.10

  NOTICES      31   

13.11

  SEVERABILITY      32   

13.12

  ENTIRE AGREEMENT      32   

13.13

  OTHER TERMS      32   

13.14

  NO THIRD PARTY BENEFIT OR RIGHT      32   

13.15

  EXECUTION IN COUNTERPARTS      32   

13.16

  USE OF CLIENT NAME      32   

13.17

  GOVERNING LAW      33   

 

- iii -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

MASTER MANUFACTURING SERVICES AGREEMENT

THIS MASTER MANUFACTURING SERVICES AGREEMENT (the “Agreement”) is made as of
October 31, 2013 (the “Effective Date”)

B E T W E E N:

PATHEON PHARMACEUTICALS INC.,

a corporation existing under the laws of the State of Delaware

(“Patheon”),

- and -

Horizon Pharma Inc.,

a corporation existing under the laws of the State of Delaware

(“Client”).

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:

ARTICLE 1

STRUCTURE OF AGREEMENT AND INTERPRETATION

1.1 Master Agreement.

This Agreement establishes the general terms and conditions under which Patheon
or any Affiliate of Patheon may perform Manufacturing Services for Client or any
Affiliate of Client, at the manufacturing site where the Affiliate of Patheon
resides. This “master” form of agreement is intended to allow the parties, or
any of their Affiliates, to contract for the manufacture of multiple Products
through Patheon’s global network of manufacturing sites through the issuance of
site specific Product Agreements without having to re-negotiate the basic terms
and conditions contained herein.

1.2 Product Agreements.

This Agreement is structured so that a Product Agreement may be entered into by
the parties for the manufacture of a particular Product or multiple Products at
a Patheon manufacturing site. Each Product Agreement will be governed by the
terms and conditions of this Agreement unless the parties to the Product
Agreement expressly modify the terms and conditions of this Agreement in the
Product Agreement. Unless otherwise agreed by the parties, each Product
Agreement will be in the general form and contain the information set forth in
Appendix 1 hereto.

 

- 1 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

1.3 Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:

“Active Materials”, “Active Pharmaceutical Ingredients” or “API” means the
materials listed in a Product Agreement on Schedule D;

“Active Materials Credit Value” means the value of the Active Materials for
certain purposes of this Agreement, as set forth in a Product Agreement on
Schedule D;

“Actual Annual Yield” or “AAY” has the meaning specified in Section 2.2(a);

“Affiliate” means:

 

  (a) a business entity which owns, directly or indirectly, a controlling
interest in a party to this Agreement, by stock ownership or otherwise; or

 

  (b) a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 

  (c) a business entity, the controlling interest of which is directly or
indirectly common to the majority ownership of a party to this Agreement;

For this definition, “control” means the ownership of shares carrying at least a
majority of the votes for the election of the directors of a corporation;

“Annual Product Review Report” means the annual product review report prepared
by Patheon as described in Title 21 of the United States Code of Federal
Regulations, Section 211.180(e);

“Annual Report” means the annual report to the FDA prepared by Client regarding
the Product as described in Title 21 of the United States Code of Federal
Regulations, Section 314.81(b)(2);

“Annual Volume” means the minimum volume of Product to be manufactured in any
Year of this Agreement as set forth in Schedule B;

“Applicable Laws” means (i) for Patheon, the Laws of the State of Ohio [or local
jurisdiction for Patheon Affiliate], being the jurisdiction where the
Manufacturing Site is located; and (ii) for Client and the Products, the Laws of
all jurisdictions where the Products are manufactured, distributed, and marketed
as these are agreed and understood by the parties in this Agreement;

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal;

“Bill Back Items” means the expenses for all third party supplier fees for the
purchase or use of columns, standards, tooling, non-standard pallets, PAPR or
PPE suits (where applicable), RFID tags and supporting equipment, and other
project-specific items necessary for Patheon to perform the Manufacturing
Services, and which are not included as Components;

“Breach Notice” will have the meaning specified in Section 8.2(a);

 

- 2 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the United States;

“cGMPs” means, as applicable, current good manufacturing practices as described
in:

 

  (a) Division 2 of Part C of the Food and Drug Regulations (Canada);

 

  (b) Parts 210 and 211 of Title 21 of the United States’ Code of Federal
Regulations; and

 

  (c) EC Directive 2003/94/EC,

together with the latest Health Canada, FDA and EMEA guidance documents
pertaining to manufacturing and quality control practice, all as updated,
amended and revised from time to time;

“Client Intellectual Property” means Intellectual Property generated or derived
by Client before entering into this Agreement or during any Term of this
Agreement, or by Patheon while performing any Manufacturing Services or
otherwise generated or derived by Patheon in its business which Intellectual
Property is specific to, integral or dependent upon, Client’s Active Material or
Product;

“Client Property” will have the meaning specified in Section 8.4(e);

“Client-Supplied Components” means those Components to be supplied by Client or
that have been supplied by Client;

“CMC” has the meaning specified in Section 7.8(c);

“Components” means, collectively, all packaging components, raw materials,
ingredients, and other materials (including labels, product inserts and other
labelling for the Products) required to manufacture the Products in accordance
with the Specifications, other than the Active Materials;

“Confidentiality Agreement” means the agreement about the non-disclosure of
confidential information between Patheon and Client dated September 27, 2013;

“Deficiencies” has the meaning specified in Section 7.8(d);

“Deficiency Notice” has the meaning specified in Section 6.1(a);

“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order as set forth in Section 5.1(d);

“EMA” means the European Medicines Agency;

[”Equipment” will have the meaning ascribed to it in {the Capital Equipment
Agreement related to this MSA if any}]

“FDA” means the United States Food and Drug Administration;

“Firm Orders” has the meaning specified in Section 5.1(b);

 

- 3 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

“Force Majeure” will have the meaning specified in Section 13.7;

“Health Canada” means the section of the Canadian Government known as Health
Canada and includes, among other departments, the Therapeutic Products
Directorate and the Health Products and Food Branch Inspectorate;

“Initial Product Term” has the meaning specified in Section 8.1;

“Initial Set Exchange Rate” means as of the Effective Date of a Product
Agreement, the initial exchange rate set forth in the Product Agreement to
convert one unit of the billing currency into the Patheon Manufacturing Site
local currency, calculated as the daily average interbank exchange rate for
conversion of one unit of the billing currency into the Patheon Manufacturing
Site local currency during the 90 day period immediately preceding the Effective
Date as published by OANDA.com “The Currency Site” under the heading “FxHistory:
historical currency exchange rates” at www.OANDA.com/convert/fxhistory;

“Initial Term” has the meaning specified in Section 8.1;

“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trademarks, trademark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know how;

“Invention” means information about any innovation, improvement, development,
discovery, computer program, device, trade secret, method, know-how, process,
technique or the like, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which it is contained and whether or not
patentable or copyrightable;

“Inventory” means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products but, for greater certainty,
does not include the Active Materials;

“Late Delivery” has the meaning specified in Section 5.5;

“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority;

“Manufacturing Services” means the manufacturing, quality control, quality
assurance, stability testing, bulk packaging and finished product packaging (if
agreed between the parties in the relevant Product Agreement), and related
services, as set forth in this Agreement, required to manufacture Product or
Products using the Active Materials, Components, and Bill Back Items;

“Manufacturing Site” means the facility owned and operated by Patheon where the
Manufacturing Services will be performed as identified in a Product Agreement;

“Materials” means all Components and Bill Back Items required to manufacture the
Products in accordance with the Specifications, other than the Active Materials;

“Maximum Credit Value” means the maximum value of Active Materials that may be
credited by Patheon under this Agreement, as set forth in a Product Agreement on
Schedule D;

 

- 4 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

“Minimum Order Quantity” means the minimum number of batches of a Product to be
produced during the same cycle of manufacturing as set forth in a Product
Agreement on Schedule B;

“Patheon Competitor” means an entity that generates greater than [...***...]% of
its gross revenues from performing contract pharmaceutical commercial
manufacturing services pursuant to arrangements with unrelated third party
companies;

“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon before performing any Manufacturing Services, or generated or derived
by Patheon in its business which Intellectual Property is not specific to,
integral to, or dependent upon, Client’s Active Material or Product including,
without limitation, Inventions and Intellectual Property which may apply to
manufacturing processes or the formulation or development of drug products, drug
product dosage forms or drug delivery systems unrelated to the specific
requirements of the Product(s);

“Price” means the price measured in US Dollars to be charged by Patheon for
performing the Manufacturing Services, and includes the cost of Components
(other than Client-Supplied Components), certain cost items as set forth in a
Product Agreement on Schedule B, and annual stability testing costs as set forth
in Schedule C;

“Product(s)” means the product(s) listed in a Product Agreement on Schedule A;

“Product Agreement” means the agreement between Patheon and Client issued under
this Agreement in the form set forth in Appendix 1 (including Schedules A to D)
under which Patheon will perform Manufacturing Services at a particular
Manufacturing Site;

“Quality Agreement” means the agreement (the general form of which is set forth
in Exhibit B) between the parties entering a Product Agreement that sets out the
quality assurance standards for the Manufacturing Services to be performed by
Patheon for Client;

“Recall” has the meaning specified in Section 6.2(a);

“Regulatory Authority” means the FDA, EMA, and Health Canada and any other
foreign regulatory agencies competent to grant marketing approvals for
pharmaceutical products including the Products in the Territory;

“RFID” means Radio Frequency Identification Devices which (at present or in the
future) may be affixed to Products or Materials to assist in inventory control,
tracking, and identification;

“Remediation Period” has the meaning specified in Section 8.2(a);

“Set Exchange Rate” means the exchange rate to convert one unit of the billing
currency into the Patheon Manufacturing Site local currency for each Year,
calculated as the average daily interbank exchange rate for conversion of one
unit of the billing currency into the Patheon Manufacturing Site local currency
during the full year period (October 1st [preceding year] to September 30th) .as
published by OANDA.com “The Currency Site” under the heading “FxHistory:
historical currency exchange rates” at www.OANDA.com/convert/fxhistory;

“Shortfall” has the meaning specified in Section 2.2(b);

 

 

*** Confidential Treatment Requested

- 5 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

“Specifications” means the file, for each Product, which is given by Client to
Patheon in accordance with the procedures listed in a Product Agreement on
Schedule A and which contains documents relating to each Product, including,
without limitation:

 

  (a) specifications for Active Materials and Components;

 

  (b) manufacturing and testing specifications, directions, and processes;

 

  (c) storage requirements;

 

  (d) all environmental, health and safety information for each Product
including material safety data sheets; and

 

  (e) the finished Product specifications, packaging specifications and shipping
requirements for each Product;

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;

“Target Yield” has the meaning specified in Section 2.2(a);

“Target Yield Determination Batches” has the meaning specified in
Section 2.2(a);

“Technical Dispute” has the meaning specified in Section 12.2;

“Territory” means the geographic area described in a Product Agreement where
Products manufactured by Patheon will be distributed by Client;

“Third Party Rights” means the Intellectual Property of any third party; and

“Year” means in the first year of this Agreement or in the first year of a
Product Agreement, the period from the Effective Date up to and including
December 31 of the same calendar year, and thereafter will mean a calendar year.

1.4 Currency.

Unless otherwise agreed in a Product Agreement, all monetary amounts expressed
in this Agreement are in United States Dollars (USD).

1.5 Sections and Headings.

The division of this Agreement into Articles, Sections, Subsections, an
Appendix, and Exhibits and the insertion of headings are for convenience of
reference only and will not affect the interpretation of this Agreement. Unless
otherwise indicated, any reference in this Agreement to a Section, Appendix or
Exhibit refers to the specified Section, Appendix, or Exhibit to this Agreement.
In this Agreement, the terms “this Agreement”, “hereof”, “herein”, “hereunder”
and similar expressions refer to this Agreement and not to any particular part,
Section, Appendix or Exhibit of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

1.6 Singular Terms.

Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.

1.7 Appendix 1 and Exhibits.

Appendix 1 and the following Exhibits are attached to, incorporated in, and form
part of this Agreement:

 

 

Appendix 1

  -    Form of Product Agreement (Including Schedules A to D)  

Exhibit A

  -    Technical Dispute Resolution  

Exhibit B

  -    Commercial Quality Agreement  

Exhibit C

  -    Quarterly Active Materials Inventory Report  

Exhibit D

  -    Report of Annual Active Materials Inventory Reconciliation and
Calculation of Actual Annual Yield  

Exhibit E

  -    Example of Price Adjustment Due to Currency Fluctuation

 

- 7 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

ARTICLE 2

PATHEON’S MANUFACTURING SERVICES

2.1 Manufacturing Services.

Patheon will perform the Manufacturing Services for the Territory for the fees
specified in a Product Agreement in Schedules B and C to manufacture Products
for Client. Schedule B to a Product Agreement sets forth a list of cost items
that are included in the Price for Products; all cost items that are not
included in this list are excluded from the Price and are subject to additional
fees to be paid by the Client. Patheon may amend the fees set out in Schedules B
and C to a Product Agreement as set forth in Article 4. Patheon may change the
Manufacturing Site for the Products only with the prior written consent of
Client, this consent not to be unreasonably withheld. Unless otherwise agreed in
a Product Agreement, Patheon will manufacture at least [...***...]% of the
Products offered for sale by Client in the Territory if Patheon remains in
material compliance with its obligations under this Agreement and the Product
Agreement. In performing the Manufacturing Services, Patheon and Client agree
that:

 

  (a) Conversion of Active Materials and Components. Patheon will convert Active
Materials and Components into Products.

 

  (b) Quality Control and Quality Assurance. Patheon will perform the quality
control and quality assurance testing specified in the Quality Agreement. Batch
review and release to Client will be the responsibility of Patheon’s quality
assurance group. Patheon will perform its batch review and release
responsibilities in accordance with Patheon’s standard operating procedures.
Each time Patheon ships Products to Client, it will give Client a certificate of
analysis and certificate of compliance, including deviations as specified by the
Quality Agreement, including a statement that the batch has been manufactured
and tested in accordance with Specifications and cGMPs. Client will have sole
responsibility for the release of Products to the market. The form and style of
batch documents, including, but not limited to, batch production records, lot
packaging records, equipment set up control, operating parameters, and data
printouts, raw material data, and laboratory notebooks are the exclusive
property of Patheon. Specific Product related information contained in those
batch documents is Client property.

 

  (c) Components. Patheon will purchase and test all Components (with the
exception of Client-Supplied Components) at Patheon’s expense and as required by
the Specifications.

 

  (d) Stability Testing. Patheon will conduct stability testing on the Products
in accordance with the protocols set out in the Specifications for the separate
fees and during the time periods set out in Schedule C to a Product Agreement.
Patheon will not make any changes to these testing protocols without prior
written approval from Client. If a confirmed stability test failure occurs,
Patheon will notify Client within […***…], after which Patheon and Client will
jointly determine the proceedings and methods to be undertaken to investigate
the cause of the failure, including which party will bear the cost of the
investigation. Patheon will not be liable for these costs unless it has failed
to perform the Manufacturing Services in accordance with the Specifications,
cGMPs, and Applicable Laws. Patheon will give Client all stability test data and
results at Client’s request.

 

  (e) Packaging. Patheon will package the Products as set out in the
Specifications. Client will be responsible for the cost of artwork development.
Patheon will determine and imprint the batch numbers and expiration dates for
each Product shipped. The batch numbers

 

 

*** Confidential Treatment Requested

- 8 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

  and expiration dates will be affixed on the Products and on the shipping
carton of each Product as outlined in the Specifications and as required by
cGMPs. Client may, in its sole discretion, make changes to labels, product
inserts, and other packaging for the Products. Those changes will be submitted
by Client to all applicable governmental agencies and other third parties
responsible for the approval of the Products. Client will be responsible for the
cost of labelling obsolescence when changes occur, as contemplated in
Section 4.4. Patheon’s name will not appear on the label or anywhere else on the
Products unless: (i) required by any Laws; or (ii) Patheon consents in writing
to the use of its name.

 

  (f) Active Materials and Client-Supplied Components. At least [...***...] days
before the scheduled production date, Client will deliver the Active Materials
and any Client-Supplied Components to the Manufacturing Site […***…] (Incoterms
2010), at no cost to Patheon, in sufficient quantity to enable Patheon to
manufacture the desired quantities of Product and to ship Product on the
Delivery Date. If the Active Materials and/or Client-Supplied Components are not
received […***…] days before the scheduled production date, Patheon may delay
the shipment of Product by the same number of days as the delay in receipt of
the Active Materials and/or Client-Supplied Components. But if Patheon is unable
to manufacture Product to meet this new shipment date due to prior third party
production commitments, Patheon may delay the shipment until a later date as
agreed to by the parties. All shipments of Active Material will be accompanied
by certificate(s) of analysis from the Active Material manufacturer and the
Client, confirming the identity and purity of the Active Materials and its
compliance with the Active Material specifications. At a minimum, Patheon will
perform identity testing on each incoming lot of API and a full testing will be
performed at least for one batch per year. Additional incoming tests to be
performed on the API will be defined in the respective Product Agreement.

 

  (g) Bill Back Items. Bill Back Items will be charged to Client at Patheon’s
cost plus a […***…]% handling fee for an item costing $[…***…] or less or, for
an item costing in excess of $[…***…], a handling fee of […***…]%.

 

  (h) Validation Activities. Patheon may assist in the development and approval
of the validation protocols for analytical methods and manufacturing procedures
(including packaging procedures) for the Products. The fees associated with
Patheon’s assistance in providing validation development assistance are set out
in Schedule C to a Product Agreement.

 

  (i) Product Rejection for Finished Product Specification Failure. Internal
process specifications will be defined and agreed upon. If it is determined by a
quality investigation that Patheon manufactured Product in accordance with the
agreed upon process specifications, the batch production record, and Patheon’s
standard operating procedures for manufacturing, but a batch or portion of batch
of Product does not meet a Finished Product Specification, Client will pay
Patheon the applicable fee per unit for the non-conforming Product. The API in
the non-conforming Product will be included in the “Quantity Converted” for
purposes of calculating the “Actual Annual Yield” under Section 2.2(a).

 

 

*** Confidential Treatment Requested

- 9 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

2.2 Active Material Yield.

 

  (a) Reporting. Patheon will give Client a quarterly inventory report of the
Active Materials held by Patheon using the inventory report form set out in
Exhibit C, which will contain the following information for the quarter:

Quantity Received: The total quantity of Active Materials that complies with the
Specifications and is received at the Manufacturing Site during the applicable
period.

Quantity Dispensed: The total quantity of Active Materials dispensed at the
Manufacturing Site during the applicable period. The Quantity Dispensed is
calculated by [...***...]. The Quantity Dispensed will only include Active
Materials received and dispensed in commercial manufacturing of Products and,
for certainty, will not include any (i) Active Materials that must be retained
by Patheon as samples, (ii) Active Materials contained in Product that must be
retained as samples, (iii) Active Materials used in testing (if applicable), and
(iv) Active Materials received or dispensed in technical transfer activities or
development activities during the applicable period, including without
limitation, any regulatory, stability, validation or test batches manufactured
during the applicable period.

Quantity Converted: The total amount of Active Materials contained in the
Products manufactured with the Quantity Dispensed (including any additional
Products produced in accordance with Section 6.3(a) or 6.3(b)), delivered by
Patheon, and not rejected, recalled or returned in accordance with Section 6.1
or 6.2 because of Patheon’s failure to perform the Manufacturing Services in
accordance with Specifications, cGMPs, and Applicable Laws.

Within […***…] days after the end of each Year, Patheon will prepare an annual
reconciliation of Active Materials on the reconciliation report form set forth
in Exhibit D including the calculation of the “Actual Annual Yield” or “AAY” for
the Product at the Manufacturing Site during the Year. AAY is the percentage of
the Quantity Dispensed that was converted to Products and is calculated as
follows:

Quantity Converted during the Year     x         100%

Quantity Dispensed during the Year

Unless otherwise agreed in a Product Agreement, after Patheon has produced a
minimum of […***…] successful commercial production batches of Product and has
produced commercial production batches for at least […***…] months at the
Manufacturing Site (collectively, the “Target Yield Determination Batches”), the
parties will agree on the target yield for the Product at the Manufacturing Site
(each, a “Target Yield”); The Target Yield will be revised annually to reflect
the actual manufacturing experience as agreed to by the parties.

 

  (b) Shortfall Calculation. If the Actual Annual Yield falls more than […***…]%
below the respective Target Yield in a Year, then the shortfall for the Year
(the “Shortfall”) will be calculated as follows:

 

 

*** Confidential Treatment Requested

- 10 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

[...***...]

 

  (c) Credit for Shortfall. If there is a Shortfall for a Product in a Year,
then Patheon will credit Client’s account for the amount of the Shortfall not
later than […***…] days after the end of the Year.

Each credit under this Section 2.2(c) will be summarized on the reconciliation
report form set forth in Exhibit D. Upon expiration or termination of a Product
Agreement, any remaining credit owing under this Section 2.2 will be paid to
Client. The Annual Shortfall, if any, will be disclosed by Patheon on the
reconciliation report form.

 

  (d) Maximum Credit. Patheon’s liability for Active Materials calculated in
accordance with this Section 2.2 [for any Product] in a Year will not exceed, in
the aggregate, the Maximum Credit Value set forth in Schedule D to a Product
Agreement.

 

  (e) No Material Breach. It will not be a material breach of this Agreement by
Patheon under Section 8.2(a) if the Actual Annual Yield is less than the Target
Yield.

ARTICLE 3

CLIENT’S OBLIGATIONS

3.1 Payment.

Client will pay Patheon for performing the Manufacturing Services according to
the Prices specified in Schedules B and C in a Product Agreement. These Prices
may be subject to adjustment under other parts of this Agreement. Client will
also pay Patheon for any Bill Back Items.

3.2 Active Materials and Qualification of Additional Sources of Supply.

Client will at its sole cost and expense, deliver the Active Materials to
Patheon (in accordance with Section 2.1(f)) sufficient for Patheon to
manufacture the desired quantities of Product and to ship Product on the
Delivery Date. If applicable, Patheon and the Client will reasonably cooperate
to permit the import of the Active Materials to the Manufacturing Site. Client’s
obligation will include obtaining the proper release of the Active Materials
from the applicable Customs Agency and Regulatory Authority. Client or Client’s
designated broker will be the “Importer of Record” for Active Materials imported
to the Manufacturing Site. The Active Materials will be held by Patheon on
behalf of Client as set forth in this Agreement. Title to the Active Materials
will at all times remain the property of Client. Any Active Materials received
by Patheon will only be used by Patheon to perform the Manufacturing Services.
If the Parties mutually determine a need to change the supplier of any Active
Material or Component (other than a supplier that is specifically described in
an applicable Product Agreement), they will work together to develop a plan to
qualify such additional supplier.

 

 

*** Confidential Treatment Requested

- 11 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

ARTICLE 4

CONVERSION FEES AND COMPONENT COSTS

4.1 First Year Pricing.

The tiered Price and annual stability Price for the Products for the first Year
are listed in Schedules B and C in a Product Agreement and are subject to the
adjustments set forth in Sections 4.2 and 4.3. Upon Client’s request, Patheon
will provide a breakdown of the manufacturing conversion costs, packaging
conversion costs, and the Component costs for a Product.

4.2 Price Adjustments – Subsequent Years’ Pricing.

After the first Year of the Product Agreement, but in no case before
[...***...], Patheon may adjust the Price effective January 1st of each Year as
follows:

 

  (a) Manufacturing and Stability Testing Costs. For Products manufactured in
the United States or Puerto Rico, Patheon may adjust the Price for inflation,
based upon the preliminary number for any increase in the Producer Price Index
pcu325412325412 for Pharmaceutical Preparation Manufacturing (“PPI”) published
by the United States Department of Labor, Bureau of Labor Statistics in August
of the preceding Year compared to the final number for the same month of the
Year prior to that, unless the parties otherwise agree in writing. On or about
November 1st of each Year, Patheon will give Client a statement setting forth
the calculation for the inflation adjustment to be applied in calculating the
Price for the next Year. For Products manufactured outside the United States or
Puerto Rico, Patheon may similarly adjust the Price for inflation using an
inflation index to be agreed by the parties in a Product Agreement.

 

  (b) Component Costs. If Patheon incurs an increase in Component costs during
the Year, it may increase the Price for the next Year to pass through the
additional Component costs. On or about November 1st of each Year, Patheon will
give Client information about the increase in Component costs which will be
applied to the calculation of the Price for the next Year to reasonably
demonstrate that the Price increase is justified.

 

  (c) Pricing Basis. Client acknowledges that the Price in any Year is quoted
based upon the Minimum Order Quantity and the Annual Volume specified in
Schedule B to a Product Agreement. The Price is subject to change if […***…].

 

  (d)

Adjustments Due to Currency Fluctuations. If the parties agree in a Product
Agreement to invoice in a currency other than the local currency for the
Manufacturing Site, Patheon will adjust the Price to reflect currency
fluctuations. The adjustment will be calculated after all

 

 

*** Confidential Treatment Requested

- 12 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

  other annual Price adjustments under this Section 4.2 have been made. The
adjustment will proportionately reflect the increase or decrease, if any, in the
Set Exchange Rate compared to the Set Exchange Rate established for the prior
Year or the Initial Set Exchange Rate, as the case may be. An example of the
calculation of the price adjustment (for a Canadian Manufacturing Site invoiced
in USD) is set forth in Exhibit E.

 

  (e) Tier Pricing (if applicable). The pricing in Schedule B of a Product
Agreement is set forth in Annual Volume tiers based upon the Client’s volume
forecasts under Section 5.1. The Client will be invoiced during the Year for the
unit price set forth in the Annual Volume tier based on the [...***...] forecast
provided in September of the previous Year. Within

[…***…] days of the end of each Year or of the termination of the Agreement,
Patheon will send Client a reconciliation of the actual volume of Product
ordered by the Client during the Year with the pricing tiers. If Client has
overpaid during the Year, Patheon will issue a credit to the Client for the
amount of the overpayment within […***…] days of the end of the Year or will
issue payment to the Client for the overpayment within […***…] days of the
termination of the Agreement. If Client has underpaid during the Year, Patheon
will issue an invoice to the Client under Section 5.6 for the amount of the
underpayment within […***…] days of the end of the Year or termination of the
Agreement. If Client disagrees with the reconciliation, the parties will work in
good faith to resolve the disagreement amicably. If the parties are unable to
resolve the disagreement within […***…] days, the matter will be handled under
Section 12.1.

 

  (f) Process Improvement Efforts. Patheon continually works to improve its
processes to eliminate waste, improve cost efficiencies, deliver product as
promised and adhere to strict quality standards. Patheon believes in the
continuous improvement of its performance, which led Patheon to create the
Patheon Advantage program. Patheon Advantage incorporates Lean6Sigma to identify
opportunities and implement changes to maximize the efficiency of Patheon’s
processes. If these improvement efforts result in quantifiable reductions in
costs in providing the Services contemplated under this Agreement Patheon will
promptly notify Client of the reductions, and the Price hereunder will be
reduced by

[…***…]% of the cost reduction from and after the date of the notice.

For all Price adjustments under this Section 4.2, Patheon will deliver to Client
on or about November 1st of each Year a revised Schedule B to the Product
Agreement to be effective for Product delivered on or after the first day of the
next Year.

4.2.1 Price Adjustment due to Volume Changes from Yearly Forecast Volumes for
Sterile Products.

On the execution of a Product Agreement, Client will give to Patheon a forecast
of the volume of Product required for the first […***…] Years of the Product
Agreement (the “Yearly Forecast Volume” or “YFV”) that will become part of the
Product Agreement. If at the end of the first Year the aggregate actual volume
of Product ordered by Client and invoiced by Patheon under Section 5.6 (“Actual
Yearly Volume” or “AYV”) during the Year is less than the YFV as set out in the
Product Agreement, then Client will pay Patheon for its non-absorbed fixed
manufacturing costs incurred during the Year in an amount to be determined as
follows:

Amount due to Patheon = […***…]

 

 

*** Confidential Treatment Requested

- 13 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

On or before June 10 of each Year, the parties will agree on the YFV for the
next [...***...] Years of the Product Agreement on a rolling forward basis. The
forecast of the volume of Product for the second Year may not vary by more than
[…***…]% from the original YFV for the second Year. Once agreed, the YFV for the
next Year will become binding on the parties and any amount due to Patheon will
be determined as set forth above.

4.3 Price Adjustments – Current Year Pricing.

During any Year, the Prices set out in Schedule B of a Product Agreement will be
adjusted as follows:

Extraordinary Increases in Component Costs. If, at any time, market conditions
result in Patheon’s cost of Components being materially greater than normal
forecasted increases, then Patheon will be entitled to an adjustment to the
Price for any affected Product to compensate it for the increased Component
costs. Changes materially greater than normal forecasted increases will have
occurred if: (i) the cost of a Component increases by […***…]% of the cost for
that Component upon which the most recent fee quote was based; or (ii) the
aggregate cost for all Components required to manufacture a Product increases by

[…***…]% of the total Component costs for the Product upon which the most recent
fee quote was based. If Component costs have been previously adjusted to reflect
an increase in the cost of one or more Components, the adjustments set out in
(i) and (ii) above will operate based on the last cost adjustment for the
Components.

For a Price adjustment under this Section 4.3, Patheon will deliver to Client a
revised Schedule B to the Product Agreement and budgetary pricing information,
adjusted Component costs or other documents reasonably sufficient to demonstrate
that a Price adjustment is justified. Patheon will have no obligation to deliver
any supporting documents that are subject to obligations of confidentiality
between Patheon and its suppliers. The revised Price will be effective for any
Product delivered on or after the first day of the month following Client’s
receipt of the revised Schedule B to the Product Agreement.

4.4 Adjustments Due to Technical Changes.

Amendments to the Specifications or the Quality Agreement requested by Client
will only be implemented following a technical and cost review that Patheon will
perform at Client’s cost, and are subject to Client and Patheon reaching
agreement on Price changes required because of the amendment. Amendments to the
Specifications, the Quality Agreement, or the Manufacturing Site requested by
Patheon will only be implemented following the written approval of Client, the
approval not to be unreasonably withheld. If Client accepts a proposed Price
change, the proposed change in the Specifications will be implemented at
Client’s cost, and the Price change will become effective, only for those orders
of Products that are manufactured under the revised Specifications. In addition,
Client agrees to purchase, at Patheon’s cost (including all costs incurred by
Patheon for the purchase and handling of the Inventory), all Inventory used
under the “old” Specifications and purchased or maintained by Patheon in order
to fill Firm Orders or under Section 5.2, if the Inventory can no longer be used
under the revised Specifications. Open purchase orders for Components no longer
required under any revised Specifications that were placed by Patheon with
suppliers in order to fill Firm Orders or under Section 5.2 will be cancelled
where possible, and if the orders may not be cancelled without penalty, will be
assigned to and satisfied by Client. If an amendment to the Specifications or
the Quality Agreement becomes necessary as the result of changes to a compendia,
the Parties will discuss the necessary changes and Client will be solely
responsible for the costs associated with these changes.

 

 

*** Confidential Treatment Requested

- 14 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

4.5 Multi-Country Packaging Requirements.

If Client decides to have Patheon perform Manufacturing Services for the Product
for countries outside the Territory, then Client will inform Patheon of the
packaging requirements for each new country and Patheon will prepare a quotation
for consideration by Client of any additional costs for Components (other than
Client-Supplied Components) and the change over fees for the Product destined
for each new country. The agreed additional packaging requirements and related
packaging costs and change over fees will be set out in a written amendment to
this Agreement.

ARTICLE 5

ORDERS, SHIPMENT, INVOICING, PAYMENT

5.1 Orders and Forecasts.

 

  (a) Rolling [...***...] Month Forecast. When each Product Agreement is
executed, Client will give Patheon a non-binding
[…***…] month forecast of the volume of Product that Client expects to order in
the first […***…] months of commercial manufacture of the Product. This forecast
will then be updated by Client on or before the […***…] day of each month on a
rolling forward basis. Client will update the forecast forthwith if it
determines that the volumes estimated in the most recent forecast have changed
by more than […***…]%. The most recent […***…] month forecast will prevail.

 

  (b) Firm Orders. On a rolling basis during the term of the Product Agreement,
Client will issue an updated […***…] month forecast on or before the […***…] day
of each month. This forecast will start on the first day of the next month. The
first […***…] months of this updated forecast will be considered binding firm
orders. Concurrent with the […***…] month forecast, Client will issue a new firm
written order in the form of a purchase order or otherwise (“Firm Order”) by
Client to purchase and, when accepted by Patheon, for Patheon to manufacture and
deliver the agreed quantity of the Products. The Delivery Date will not be less
than […***…] days following the date that the Firm Order is submitted. Firm
Orders submitted to Patheon will specify Client’s purchase order number,
quantities by Product type, monthly delivery schedule, and any other elements
necessary to ensure the timely manufacture and shipment of the Products. The
quantities of Products ordered in those written orders will be firm and binding
on Client and may not be reduced by Client.

 

  (c) […***…] Year Forecast. On or before the […***…] of each Year, Client will
give Patheon a written non-binding
[…***…]-year forecast, broken down by quarters for the […***…] and […***…] years
of the forecast, of the volume of each Product Client then anticipates will be
required to be manufactured and delivered to Client during the […***…]-year
period.

 

  (d) Acceptance of Firm Order. Patheon will accept Firm Orders by sending an
acknowledgement to Client within […***…] Business Days of its receipt of the
Firm Order. The acknowledgement will include, subject to confirmation from the
Client, the Delivery Date for the Product ordered. The Delivery Date may be
amended by agreement of the parties or as set forth in Section 2.1(f).

 

 

*** Confidential Treatment Requested

- 15 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

5.2 Reliance by Patheon.

(a) Client understands and acknowledges that Patheon will rely on the Firm
Orders and rolling forecasts submitted under Sections 5.1(a), and (b) in
ordering the Components (other than Client-Supplied Components) required to meet
the Firm Orders. In addition, Client understands that to ensure an orderly
supply of the Components, Patheon may want to purchase the Components in
sufficient volumes to meet the production requirements for Products during part
or all of the forecasted periods referred to in Section 5.1(a) or to meet the
production requirements of any longer period agreed to by Patheon and Client.
Accordingly, Client authorizes Patheon to purchase Components to satisfy the
Manufacturing Services requirements for Products for the first [...***...]
months contemplated in the most recent forecast given by Client under
Section 5.1(a). Patheon may make other purchases of Components to meet
Manufacturing Services requirements for longer periods if agreed to in writing
by the parties. The Client will give Patheon written authorization to order
Components for any launch quantities of Product requested by Client which will
be considered a Firm Order when accepted by Patheon. If Components ordered by
Patheon under Firm Orders or this Section 5.2 are not included in finished
Products manufactured for Client within […***…] months after the forecasted
month for which the purchases have been made (or for a longer period as the
parties may agree) or if the Components have expired during the period, then
Client will pay to Patheon its costs therefor (including all costs incurred by
Patheon for the purchase and handling of the Components). But if these
Components are used in Products subsequently manufactured for Client or in third
party products manufactured by Patheon, Client will receive credit for any costs
of those Components previously paid to Patheon by Client.

(b) If Client fails to take possession or arrange for the destruction of
Components within […***…] months of purchase or, in the case of finished
Product, within […***…] of manufacture, Client will pay Patheon $[…***…] per
pallet, per month thereafter for storing the Components or finished Product.
Storage fees for Components or Product which contain controlled substances or
require refrigeration will be charged at $[…***…] per pallet per month. Storage
fees are subject to a one pallet minimum charge per month. Patheon may ship
finished Product held by it longer than […***…] to the Client at Client’s
expense on […***…] days written notice to the Client.

5.3 Minimum Orders.

Client may only order Manufacturing Services for batches of Products in
multiples of the Minimum Order Quantities as set out in Schedule B to a Product
Agreement.

5.4 Shipments.

Shipments of Products will be made […***…] (Incoterms 2010) Patheon’s shipping
point unless otherwise agreed in a Product Agreement. Risk of loss or of damage
to Products will remain with Patheon until Patheon loads the Products onto the
carrier’s vehicle for shipment at which time risk of loss or damage will
transfer to Client. Patheon will, in accordance with Client’s instructions and
as agent for Client, (i) arrange for shipping to be paid by Client and
(ii) obtain any export license or other official authorization necessary to
export the Products. Client will arrange for insurance and will select the
freight carrier used by Patheon to ship Products and may monitor Patheon’s
shipping and freight practices as they pertain to this Agreement. Products will
be transported in accordance with the Specifications.

 

 

*** Confidential Treatment Requested

- 16 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

5.5 Late Delivery

If Patheon is unable to deliver the quantity of Product ordered under a Firm
Order within [...***...] of the Delivery Date due to an act or omission by
Patheon (a “Late Delivery”), Client will receive a credit from Patheon for the
Late Delivery that will be applied against the purchase price under the next
Firm Order. The credit will be […***…]% of the Price of the quantities of
Product not delivered by Patheon under the Firm Order within […***…] of the
Delivery Date […***…]. An additional credit of […***…]% of the Price of the
quantities of Product not delivered by Patheon under a Firm Order will accrue
for each additional […***…] of the Late Delivery up to a maximum aggregate
credit of […***…]%. A Late Delivery will not be a material breach of this
Agreement by Patheon for the purposes of Section 8.2(a). For clarity, a Late
Delivery will not include any delay in shipment of Product caused by events
outside of Patheon’s reasonable control, such as a Force Majeure Event, a delay
in delivery of API or Materials, a delay in Product release approval from
Client, inaccurate Client forecasts, receipt of non-conforming API or
Client-Supplied Components, or any market driven delays in deliveries from
approved vendors.

5.6 Invoices and Payment.

Invoices will be sent by fax or email to the fax number or email address given
by Client to Patheon in writing. Invoices will be sent when the Product is
manufactured and released by Patheon to the Client. Patheon will also submit to
Client, with each shipment of Products, a duplicate copy of the invoice covering
the shipment. Patheon will also give Client an invoice covering any Inventory or
Components which are to be purchased by Client under Section 5.2 of this
Agreement. Each invoice will, to the extent applicable, identify Client’s
Manufacturing Services purchase order number, Product numbers, names and
quantities, unit price, freight charges, and the total amount to be paid by
Client. Client will pay all invoices within […***…] days of the date thereof. If
any portion of an invoice is disputed, the Client will pay Patheon for the
undisputed amount and the parties will use good faith efforts to reconcile the
disputed amount as soon as practicable. Beginning […***…] days after the date of
the invoice, interest on undisputed past due accounts will accrue at […***…]%
per month which is equal to an annual rate of […***…]%. The Late Delivery
credits set forth in Section 5.5 are only available to Client if all outstanding
undisputed invoices have been paid in full or are within […***…] days
outstanding from the invoice date when the Late Delivery arose.

ARTICLE 6

PRODUCT CLAIMS AND RECALLS

6.1 Product Claims.

(a) Product Claims. Client has the right to reject any portion of any shipment
of Products that deviates from the Specifications, cGMPs, or Applicable Laws
without invalidating any remainder of the shipment. Client will inspect the
Products manufactured by Patheon upon receipt and will give Patheon written
notice (a “Deficiency Notice”) of all claims for Products that deviate from the
Specifications, cGMPs, or Applicable Laws within […***…] days after Client’s
receipt thereof (or, in the case of any defects not reasonably susceptible to
discovery upon receipt of the Product, within […***…] days after discovery by
Client, but not after the expiration date of the Product). Should Client fail to
give Patheon the Deficiency Notice within the applicable […***…] day period,
then the delivery will be deemed to have been accepted by Client on the […***…]
day after delivery or discovery, as applicable. Except as set out in
Section 6.3, Patheon will have no liability for any deviations for which it has
not received notice within the applicable […***…] day period.

 

 

*** Confidential Treatment Requested

- 17 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

(b) Determination of Deficiency. Upon receipt of a Deficiency Notice, Patheon
will have [...***...] days to advise Client by notice in writing that it
disagrees with the contents of the Deficiency Notice. If Client and Patheon fail
to agree within […***…] days after Patheon’s notice to Client as to whether any
Products identified in the Deficiency Notice deviate from the Specifications,
cGMPs, or Applicable Laws, then the parties will mutually select an independent
laboratory to evaluate if the Products deviate from the Specifications, cGMPs,
or Applicable Laws. This evaluation will be binding on the parties. If the
evaluation certifies that any Products deviate from the Specifications, cGMPs,
or Applicable Laws, Client may reject those Products in the manner contemplated
in this Section 6.1 and Patheon will be responsible for the cost of the
evaluation. If the evaluation does not so certify for any of the Products, then
Client will be deemed to have accepted delivery of the Products on the […***…]
day after delivery (or, in the case of any defects not reasonably susceptible to
discovery upon receipt of the Product, on the […***…] day after discovery
thereof by Client, but not after the expiration date of the Product) and Client
will be responsible for the cost of the evaluation.

(c) Shortages. Claims for shortages in the amount of Products shipped by Patheon
will be dealt with by reasonable agreement of the parties.

6.2 Product Recalls and Returns.

(a) Records and Notice. Patheon and Client will each maintain records necessary
to permit a Recall of any Products delivered to Client or customers of Client.
Each party will promptly notify the other by telephone (to be confirmed in
writing) of any information which might affect the marketability, safety or
effectiveness of the Products or which might result in the Recall or seizure of
the Products. Upon receiving this notice or upon this discovery, each party will
stop making any further shipments of any Products in its possession or control
until a decision has been made whether a Recall or some other corrective action
is necessary. The decision to initiate a Recall or to take some other corrective
action, if any, will be made and implemented by Client. “Recall” will mean any
action (i) by Client to recover title to or possession of quantities of the
Products sold or shipped to third parties (including, without limitation, the
voluntary withdrawal of Products from the market); or (ii) by any regulatory
authorities to detain or destroy any of the Products. Recall will also include
any action by either party to refrain from selling or shipping quantities of the
Products to third parties which would have been subject to a Recall if sold or
shipped.

(b) Recalls. If (i) any governmental or regulatory authority issues a directive,
order or, following the issuance of a safety warning or alert about a Product, a
written request that any Product be Recalled, (ii) a court of competent
jurisdiction orders a Recall, or (iii) Client determines that any Product should
be Recalled or that a “Dear Doctor” letter is required relating the restrictions
on the use of any Product, Patheon will co-operate as reasonably required by
Client, having regard to all applicable laws and regulations.

(c) Product Returns. Client will have the responsibility for handling customer
returns of the Products. Patheon will give Client any assistance that Client may
reasonably require to handle the returns.

6.3 Patheon’s Responsibility for Defective and Recalled Products.

(a) Defective Product. If Client rejects Products under Section 6.1 and the
deviation is determined to have arisen from Patheon’s failure to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, or
Applicable Laws, Patheon will credit Client’s account for Patheon’s invoice
price for the defective Products. If Client previously paid for the defective
Products, Patheon will promptly, at Client’s election, either: (i) refund the
invoice price for the defective Products; (ii) offset the

 

 

*** Confidential Treatment Requested

- 18 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

amount paid against other amounts due to Patheon hereunder; or (iii) replace the
Products with conforming Products without Client being liable for payment
therefor under Section 3.1, contingent upon the receipt from Client of all
Active Materials and Client-Supplied Components required for the manufacture of
the replacement Products. For greater certainty, Patheon’s responsibility for
any loss of Active Materials in defective Product will be captured and
calculated in the Active Materials Yield under Section 2.2.

(b) Recalled Product. If a Recall or return results from, or arises out of, a
failure by Patheon to perform the Manufacturing Services in accordance with the
Specifications, cGMPs, or Applicable Laws, Patheon will be responsible for the
documented out-of-pocket expenses of the Recall or return and will use its
commercially reasonable efforts to replace the Recalled or returned Products
with new Products, contingent upon the receipt from Client of all Active
Materials and Client-Supplied Components required for the manufacture of the
replacement Products. For greater certainty, Patheon’s responsibility for any
loss of Active Materials in Recalled Product will be captured and calculated in
the Active Materials Yield under Section 2.2. If Patheon is unable to replace
the Recalled or returned Products (except where this inability results from a
failure to receive the required Active Materials and Client-Supplied
Components), then Client may request Patheon to reimburse Client for the price
that Client paid to Patheon for Manufacturing Services for the affected
Products. In all other circumstances, Recalls, returns, or other corrective
actions will be made at Client’s cost and expense.

(c) Except as set forth in Sections 6.3(a) and (b) above, Patheon will not be
liable to Client nor have any responsibility to Client for any deficiencies in,
or other liabilities associated with, any Product manufactured by it,
(collectively, “Product Claims”). For greater certainty, Patheon will have no
obligation for any Product Claims to the extent the Product Claim (i) is caused
by deficiencies in the Specifications, the safety, efficacy, or marketability of
the Products or any distribution thereof, (ii) results from a defect in a
Component that is not reasonably discoverable by Patheon using the test methods
set forth in the Specifications, (iii) results from a defect in the Active
Materials or Client-Supplied Components that is not reasonably discoverable by
Patheon using the test methods set forth in the Specifications, (iv) is caused
by actions of third parties occurring after the Product is shipped by Patheon
under Section 5.4, (v) is due to packaging design or labelling defects or
omissions for which Patheon has no responsibility, (vi) is due to any
unascertainable reason despite Patheon having performed the Manufacturing
Services in accordance with the Specifications, cGMP’s, and Applicable Laws, or
(vii) is due to any other breach by Client of its obligations under this
Agreement.

6.4 Disposition of Defective or Recalled Products.

Client will not dispose of any damaged, defective, returned, or Recalled
Products for which it intends to assert a claim against Patheon without
Patheon’s prior written authorization to do so. Alternatively, Patheon may
instruct Client to return the Products to Patheon. Patheon will bear the cost of
disposition for any damaged, defective, returned or Recalled Products for which
it bears responsibility under Section 6.3. In all other circumstances, Client
will bear the cost of disposition, including all applicable fees for
Manufacturing Services, for any damaged, defective, returned, or Recalled
Products.

6.5 Healthcare Provider or Patient Questions and Complaints.

Client will have the sole responsibility for responding to questions and
complaints from its customers. Questions or complaints received by Patheon from
Client’s customers, healthcare providers or patients will be promptly referred
to Client. Patheon will co-operate as reasonably required to allow Client to
determine the cause of and resolve any questions and complaints. This assistance
will include follow-up investigations, including testing. In addition, Patheon
will give Client all agreed upon information that will enable Client to respond
properly to questions or complaints about the Products as

 

- 19 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

set forth in the Quality Agreement. Unless it is determined that the cause of
the complaint resulted from a failure by Patheon to perform the Manufacturing
Services in accordance with the Specifications, cGMPs, and Applicable Laws, all
costs incurred under this Section 6.5 will be borne by Client.

6.6 Sole Remedy.

Except for the indemnity set forth in Section 10.3 and subject to the
limitations set forth in Sections 10.1 and 10.2, the remedies described in this
Article 6 will be Client’s sole remedy for any failure by Patheon to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, and
Applicable Laws.

ARTICLE 7

CO-OPERATION

7.1 Quarterly Review.

Each party will forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
parties. The relationship managers will meet not less than quarterly to review
the current status of the business relationship and manage any issues that have
arisen.

7.2 Governmental Agencies.

Subject to Section 7.8, each party may communicate with any governmental agency,
including but not limited to governmental agencies responsible for granting
regulatory approval for the Products, regarding the Products if, in the opinion
of that party’s counsel, the communication is necessary to comply with the terms
of this Agreement or the requirements of any law, governmental order or
regulation. Unless, in the reasonable opinion of its counsel, there is a legal
prohibition against doing so, a party will permit the other party to accompany
and take part in any communications with the agency, and to receive copies of
all communications from the agency.

7.3 Records and Accounting by Patheon.

Patheon will keep records of the manufacture, testing, and shipping of the
Products, and retain samples of the Products as are necessary to comply with
manufacturing regulatory requirements applicable to Patheon, as well as to
assist with resolving Product complaints and other similar investigations.
Copies of the records and samples will be retained for [...***...] following the
date of Product expiry, or longer if required by law, at which time Client will
be contacted concerning the delivery and destruction of the documents and/or
samples of Products. Client is responsible for retaining samples of the Products
necessary to comply with the legal/regulatory requirements applicable to Client.

7.4 Inspection.

Client may inspect Patheon reports and records relating to this Agreement during
normal business hours and with reasonable advance notice, but a Patheon
representative must be present during the inspection.

 

 

*** Confidential Treatment Requested

- 20 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

7.5 Access.

Patheon will give Client reasonable access at agreed times to the areas of the
Manufacturing Site in which the Products are manufactured, stored, handled, or
shipped to permit Client to verify that the Manufacturing Services are being
performed in accordance with the Specifications, cGMPs, and Applicable Laws.
But, with the exception of “for-cause” audits, Client will be limited each Year
to one cGMP-type audit, lasting no more than [...***...] days, and involving no
more than […***…] auditors. Client may request additional cGMP-type audits,
additional audit days, or the participation of additional auditors subject to
payment to Patheon of a fee of $[…***…] for each additional audit day and
$[…***…] per audit day for each additional auditor. The right of access set
forth in this Section 7.5 will not include a right to access or inspect
Patheon’s financial records. In addition to any other rights to audit, otherwise
described in this Agreement, Client will have the right to have up to […***…]
representatives present for […***…] days during the manufacturing campaigns of
any Product during normal business hours and upon reasonable advance notice to
Patheon. If Client’s representatives are present for more than […***…] days
during the manufacturing campaigns of any Products, Client will pay Patheon a
fee of $[…***…] per day for each additional day.

7.6 Notification of Regulatory Inspections.

Patheon will notify Client within […***…] of any inspections by any governmental
agency specifically involving the Products. Patheon will also notify Client of
receipt of any form 483’s or warning letters or any other significant regulatory
action which Patheon’s quality assurance group determines could impact the
regulatory status of the Products.

7.7 Reports.

Patheon will supply on an annual basis all Product data in its control,
including release test results, complaint test results, and all investigations
(in manufacturing, testing, and storage), that Client reasonably requires in
order to complete any filing under any applicable regulatory regime, including
any Annual Report that Client is required to file with the FDA. At the Client’s
request, Patheon will provide a copy of the Annual Product Review Report to the
Client at no additional cost. Any additional report requested by Client beyond
the scope of cGMPs and customary FDA requirements will be subject to an
additional fee to be agreed upon between Patheon and the Client.

7.8 Regulatory Filings.

(a) Regulatory Authority. Client will have the sole responsibility for filing
all documents with all Regulatory Authorities and taking any other actions that
may be required for the receipt and/or maintenance of Regulatory Authority
approval for the commercial manufacture of the Products. Patheon will assist
Client, to the extent consistent with Patheon’s obligations under this
Agreement, to obtain Regulatory Authority approval for the commercial
manufacture of all Products as quickly as reasonably possible.

(b) Verification of Data. Prior to filing any documents with any Regulatory
Authority that incorporate data generated by Patheon, Client will give Patheon a
copy of the documents incorporating this data to give Patheon the opportunity to
verify the accuracy and regulatory validity of those documents as they relate to
Patheon generated data. Patheon requires […***…] days to perform this review but
the parties may agree to a shorter time for the review as needed.

 

 

*** Confidential Treatment Requested

- 21 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

(c) Verification of CMC. Prior to filing with any Regulatory Authority any
documentation which is or is equivalent to the FDA’s Chemistry and Manufacturing
Controls (all such documentation herein referred to as “CMC”) related to any
Marketing Authorization, such as a New Drug Application or Abbreviated New Drug
Application, Client will give Patheon a copy of the CMC as well as all
supporting documents which have been relied upon to prepare the CMC. This
disclosure will permit Patheon to verify that the CMC accurately describes the
work that Patheon has performed and the manufacturing processes that Patheon
will perform under this Agreement. Patheon requires [...***...] days to perform
this review but the parties may agree to a shorter time for the review as
needed. Client will give Patheon copies of all FDA filings which contain CMC
information regarding the Product within […***…] days of the approval
submission.

(d) Deficiencies. If, in Patheon’s sole discretion, acting reasonably, Patheon
determines that any of the information given by Client under clauses (b) and
(c) above is inaccurate or deficient in any manner whatsoever (the
“Deficiencies”), Patheon will notify Client in writing of the Deficiencies. The
parties will work together to have the Deficiencies resolved prior to any
pre-approval inspection.

(e) Client Responsibility. For clarity, the parties agree that in reviewing the
documents referred to in clause (b) above, Patheon’s role will be limited to
verifying the accuracy of the description of the work undertaken or to be
undertaken by Patheon. Subject to the foregoing, Patheon will not assume any
responsibility for the accuracy of any application for receipt of an approval by
a Regulatory Authority. The Client is solely responsible for the preparation and
filing of the application for approval by the Regulatory Authority and any
relevant costs will be borne by the Client.

(f) Inspection by Regulatory Authorities. If Client does not give Patheon the
documents requested under clause (b) above within the time specified and if
Patheon reasonably believes that Patheon’s standing with a Regulatory Authority
may be jeopardized, Patheon may, in its sole discretion, delay or postpone any
inspection by the Regulatory Authority until Patheon has reviewed the requested
documents and is satisfied with their contents.

ARTICLE 8

TERM AND TERMINATION

8.1 Initial Term.

This Agreement will become effective as of the Effective Date and will continue
until December 31, 2019 (the “Initial Term”), unless terminated earlier by one
of the parties in accordance herewith. This Agreement will automatically renew
after the Initial Term for successive terms of […***…] Years each if there is a
Product Agreement in effect, unless either party gives written notice to the
other party of its intention to terminate this Agreement at least […***…] months
prior to the end of the then current term. In any event, the legal terms and
conditions of this Agreement will continue to govern any Product Agreement in
effect as provided in Section 1.2. Each Product Agreement will have an initial
term of […***…] Years from the start of commercial manufacture at the
Manufacturing Site for the Product unless the parties agree to a different
number of Years in the applicable Product Agreement (each, an “Initial Product
Term”). Product Agreements will automatically renew after the Initial Product
Term for successive terms of […***…] Years each unless either party gives
written notice to the other party of its intention to terminate the Product
Agreement at least […***…] months prior to the end of the then current term.

8.2 Termination for Cause.

(a) Either party at its sole option may terminate this Agreement or a Product
Agreement upon written notice where the other party has failed to remedy a
material breach of any of its representations,

 

 

*** Confidential Treatment Requested

- 22 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

warranties, or other obligations under this Agreement or the Product Agreement
within [...***...] days following receipt of a written notice (the “Remediation
Period”) of the breach that expressly states that it is a notice under this
Section 8.2(a) (a “Breach Notice”). The aggrieved party’s right to terminate
this Agreement or a Product Agreement under this Section 8.2(a) may only be
exercised for a period of […***…] days following the expiry of the Remediation
Period (where the breach has not been remedied) and if the termination right is
not exercised during this period then the aggrieved party will be deemed to have
waived the breach of the representation, warranty, or obligation described in
the Breach Notice.

(b) Either party at its sole option may immediately terminate this Agreement or
a Product Agreement upon written notice, but without prior advance notice, to
the other party if: (i) the other party is declared insolvent or bankrupt by a
court of competent jurisdiction; (ii) a voluntary petition of bankruptcy is
filed in any court of competent jurisdiction by the other party; or (iii) this
Agreement or a Product Agreement is assigned by the other party for the benefit
of creditors.

(c) Client may terminate a Product Agreement upon […***…] days’ prior written
notice if any Authority takes any action, or raises any objection, that prevents
Client from importing, exporting, purchasing, or selling the Product. But if
this occurs, Client must still fulfill all of its obligations under Section 8.4
below and under any Capital Equipment Agreement regarding the Product.

(d) Patheon may terminate this Agreement or a Product Agreement upon […***…]
months’ prior written notice if Client assigns under Section 13.6 any of its
rights under this Agreement or a Product Agreement to an assignee that, in the
reasonable opinion of Patheon, is: (i) not a credit worthy substitute for Client
or (ii) a Patheon Competitor.

8.3 Product Discontinuation.

Client will give at least […***…] months’ advance notice if it intends to no
longer order Manufacturing Services for a Product due to this Product’s
discontinuance in the market.

8.4 Obligations on Termination.

If a Product Agreement is completed, expires, or is terminated in whole or in
part for any reason, then:

 

  (a) Client will take delivery of and pay for all undelivered Products that are
manufactured and/or packaged under a Firm Order, at the price in effect at the
time the Firm Order was placed, subject to Client’s right to reject any such
Product as described in Article 6 of this Agreement;

 

  (b) Client will purchase, at Patheon’s cost (including all costs incurred by
Patheon for the purchase and handling of the Inventory), the Inventory
applicable to the Products which was purchased, produced or maintained by
Patheon in contemplation of filling Firm Orders or in accordance with
Section 5.2, but not including Components which Patheon can use in its other
Manufacturing operations and not including any Inventory that has been stored or
otherwise maintained in an environment that a Regulatory Authority has
determined, or would reasonably determine, is not cGMP compliant;

 

  (c) Client will satisfy the purchase price payable under Patheon’s orders with
suppliers of Components, if the orders were made by Patheon in reliance on Firm
Orders or in accordance with Section 5.2;

 

 

*** Confidential Treatment Requested

- 23 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

  (d) Client acknowledges that no Patheon Competitor will be permitted access to
the Manufacturing Site; and

 

  (e) Client will make commercially reasonable efforts, at its own expense, to
remove from Patheon site(s), within [...***...] days, all unused Active Material
and Client-Supplied Components, all applicable Inventory and Materials (whether
current or obsolete), supplies, undelivered Product, chattels, [E]equipment or
other moveable property owned by Client, related to the Agreement and located at
a Patheon site or that is otherwise under Patheon’s care and control (“Client
Property”). If Client fails to remove the Client Property within […***…] days
following the completion, termination, or expiration of the Product Agreement,
Client will pay Patheon $[…***…] per pallet, per month, one pallet minimum
(except that Client will pay $[…***…] per pallet, per month, one pallet minimum,
for any of the Client Property that contains controlled substances, requires
refrigeration or other special storage requirements) thereafter for storing the
Client Property and will assume any third party storage charges invoiced to
Patheon regarding the Client Property. Patheon will invoice Client for the
storage charges as set forth in Section 5.6 of this Agreement.

 

  (f) The parties will reasonably cooperate to support the transfer of the
manufacture of the Products to a third party manufacturer.

Any termination or expiration of this Agreement or a Product Agreement will not
affect any outstanding obligations or payments due prior to the termination or
expiration, nor will it prejudice any other remedies that the parties may have
under this Agreement or a Product Agreement or any related Capital Equipment
Agreement. For greater certainty, termination of this Agreement or of a Product
Agreement for any reason will not affect the obligations and responsibilities of
the parties under Articles 6, 10 and 11 and Sections 5.4, 5.6, 8.4, 13.1, 13.2,
13.3, and 13.16, all of which survive any termination.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1 Authority.

Each party covenants, represents, and warrants that it has the full right and
authority to enter into this Agreement and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder.

9.2 Client Warranties.

Client covenants, represents, and warrants that:

 

  (a) Non-Infringement.

 

  (i) the Specifications for each of the Products are its or its Affiliate’s
property and that Client may lawfully disclose the Specifications to Patheon;

 

  (ii) any Client Intellectual Property, used by Patheon in performing the
Manufacturing Services according to the Specifications (A) is Client’s or its
Affiliate’s unencumbered property, (B) may be lawfully used as directed by
Client, and (C) does not infringe and will not infringe any Third Party Rights;

 

 

*** Confidential Treatment Requested

- 24 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

  (iii) the performance of the Manufacturing Services by Patheon for any Product
under this Agreement or any Product Agreement or the use or other disposition of
any Product by Patheon as may be required to perform its obligations under this
Agreement or under any Product Agreement does not and will not infringe any
Third Party Rights;

 

  (iv) there are no actions or other legal proceedings, concerning the
infringement of Third Party Rights related to any of the Specifications, or any
of the Active Materials and the Components, or the sale, use, or other
disposition of any Product made in accordance with the Specifications;

 

  (b) Quality and Compliance.

 

  (i) the Specifications for all Products conform to all applicable cGMPs and
Applicable Laws;

 

  (ii) the Products, if labelled and manufactured in accordance with the
Specifications and in compliance with applicable cGMPs and Applicable Laws
(i) may be lawfully sold and distributed in every jurisdiction in which Client
markets the Products, (ii) will be fit for the purpose intended, and (iii) will
be safe for human consumption;

 

  (iii) on the date of shipment, the API will conform to the specifications for
the API that Client has given to Patheon and that the API will be adequately
contained, packaged, and labelled and will conform to the affirmations of fact
on the container.

9.3 Patheon Warranties.

Patheon covenants, represents, and warrants that:

 

  (a) it will perform the Manufacturing Services in accordance with the
Specifications, cGMPs, and Applicable Laws; and

 

  (b) any Patheon Intellectual Property used by Patheon to perform the
Manufacturing Services (i) is Patheon’s or its Affiliate’s unencumbered
property, (ii) may be lawfully used by Patheon, and (iii) does not infringe and
will not infringe any Third Party Rights.

9.4 Debarred Persons.

Patheon covenants that it will not in the performance of its obligations under
this Agreement use the services of any person debarred or suspended under 21
U.S.C. §335(a) or (b). Patheon represents that it does not currently have, and
covenants that it will not hire, as an officer or an employee any person who has
been convicted of a felony under the laws of the United States for conduct
relating to the regulation of any drug product under the Federal Food, Drug, and
Cosmetic Act (United States).

 

- 25 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

9.5 Permits.

Client will be solely responsible for obtaining or maintaining, on a timely
basis, any permits or other regulatory approvals for the Products or the
Specifications, including, without limitation, all marketing and post-marketing
approvals.

Patheon will maintain at all relevant times all governmental permits, licenses,
approval, and authorities required to enable it to lawfully and properly perform
the Manufacturing Services.

9.6 No Warranty.

PATHEON MAKES NO WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, BY FACT OR
LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT. PATHEON MAKES NO
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE NOR ANY WARRANTY OF MERCHANTABILITY
FOR THE PRODUCTS.

ARTICLE 10

REMEDIES AND INDEMNITIES

10.1 Consequential Damages.

Under no circumstances whatsoever will either party be liable to the other in
contract, tort, negligence, breach of statutory duty, or otherwise for (i) any
(direct or indirect) loss of profits, of production, of anticipated savings, of
business, or goodwill or (ii) for any other liability, damage, costs, or expense
of any kind incurred by the other party of an indirect or consequential nature,
regardless of any notice of the possibility of these damages.

10.2 Limitation of Liability.

(a) Active Materials. Except as expressly set forth in Section 2.2, under no
circumstances will Patheon be responsible for any loss or damage to the Active
Materials. Patheon’s maximum responsibility for loss or damage to the Active
Materials will not exceed the Maximum Credit Value set forth in Schedule D of a
Product Agreement.

(b) Maximum Liability. Patheon’s maximum liability to Client under this
Agreement or any Product Agreement for any reason whatsoever, including, without
limitation, any liability arising under Article 6 hereof or resulting from any
and all breaches of its representations, warranties, or any other obligations
under this Agreement or any Product Agreement, but excluding [...***...], will
not exceed on a per Product basis […***…]% of revenues per Year to Patheon under
the applicable Product Agreement, up to a maximum of $[…***…] in the aggregate
per Year for all Products.

10.3 Patheon.

Patheon agrees to defend and indemnify Client, its officers, employees, and
agents against all losses, damages, costs, claims, demands, judgments and
liability to, from and in favour of third parties (other than Affiliates)
resulting from, or relating to any claim of personal injury or property damage
to the extent that the injury or damage is the result of a failure by Patheon to
perform the Manufacturing Services in accordance with the Specifications, cGMPs,
and Applicable Laws except to the extent that the

 

 

*** Confidential Treatment Requested

- 26 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

losses, damages, costs, claims, demands, judgments, and liability are due to the
negligence or wrongful act(s) of Client, its officers, employees, agents, or
Affiliates.

If a claim occurs, Client will: (a) promptly notify Patheon of the claim;
(b) use commercially reasonable efforts to mitigate the effects of the claim;
(c) reasonably cooperate with Patheon in the defense of the claim; and
(d) permit Patheon to control the defense and settlement of the claim, all at
Patheon’s cost and expense.

10.4 Client.

Client agrees to defend and indemnify Patheon, its officers, employees, and
agents against all losses, damages, costs, claims, demands, judgments and
liability to, from and in favour of third parties (other than Affiliates)
resulting from, or relating to any claim of infringement or alleged infringement
of any Third Party Rights in the Products, or any portion thereof, or any claim
of personal injury or property damage to the extent that the injury or damage is
the result of a breach of this Agreement by Client, including, without
limitation, any representation or warranty contained herein, except to the
extent that the losses, damages, costs, claims, demands, judgments, and
liability are due to the negligence or wrongful act(s) of Patheon, its officers,
employees, or agents.

If a claim occurs, Patheon will: (a) promptly notify Client of the claim;
(b) use commercially reasonable efforts to mitigate the effects of the claim;
(c) reasonably cooperate with Client in the defense of the claim; and (d) permit
Client to control the defense and settlement of the claim, all at Client’s cost
and expense.

10.5 Reasonable Allocation of Risk.

This Agreement (including, without limitation, this Article 10) is reasonable
and creates a reasonable allocation of risk for the relative profits the parties
each expect to derive from the Products. Patheon assumes only a limited degree
of risk arising from the manufacture, distribution, and use of the Products
because Client has developed and holds the marketing approval for the Products,
Client requires Patheon to manufacture and label the Products strictly in
accordance with the Specifications, and Client, not Patheon, is best positioned
to inform and advise potential users about the circumstances and manner of use
of the Products.

ARTICLE 11

CONFIDENTIALITY

11.1 Confidentiality.

The Confidentiality Agreement will apply to all confidential information
disclosed by the parties under this Agreement or any Product Agreement. If the
Confidentiality Agreement expires or is terminated prior to the expiration or
termination of this Agreement or any Product Agreement, the terms of the
Confidentiality Agreement will continue to govern the parties’ obligations of
confidentiality for any confidential or proprietary information disclosed by the
parties hereunder, for the term of this Agreement or any Product Agreement, as
though the Confidentiality Agreement remained in full force and effect.

 

- 27 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

ARTICLE 12

DISPUTE RESOLUTION

12.1 Commercial Disputes.

If any dispute arises out of this Agreement or any Product Agreement (other than
a dispute under Section 6.1(b) or a Technical Dispute, as defined herein), the
parties will first try to resolve it amicably. In that regard, any party may
send a notice of dispute to the other, and each party will appoint, within
[...***...] Business Days from receipt of the notice of dispute, a single
representative having full power and authority to resolve the dispute. The
representatives will meet as necessary in order to resolve the dispute. If the
representatives fail to resolve the matter within […***…] from their
appointment, or if a party fails to appoint a representative within the […***…]
Business Day period set forth above, the dispute will immediately be referred to
the Chief Operating Officer (or another officer as he/she may designate) of each
party who will meet and discuss as necessary to try to resolve the dispute
amicably. Should the parties fail to reach a resolution under this Section 12.1,
the dispute will be referred to a court of competent jurisdiction in accordance
with Section 13.16.

12.2 Technical Dispute Resolution.

If a dispute arises (other than disputes under Sections 6.1(b) or 12.1) between
the parties that is exclusively related to technical aspects of the
manufacturing, packaging, labelling, quality control testing, handling, storage,
or other activities under this Agreement (a “Technical Dispute”), the parties
will make all reasonable efforts to resolve the dispute by amicable
negotiations. In that regard, senior representatives of each party will, as soon
as possible and in any event no later than […***…] Business Days after a written
request from either party to the other, meet in good faith to resolve any
Technical Dispute. If, despite this meeting, the parties are unable to resolve a
Technical Dispute within a reasonable time, and in any event within […***…]
Business Days of the written request, the Technical Dispute will, at the request
of either party, be referred for determination to an expert in accordance with
Exhibit A. If the parties cannot agree that a dispute is a Technical Dispute,
Section 12.1 will prevail. For greater certainty, the parties agree that the
release of the Products for sale or distribution under the applicable marketing
approval for the Products will not by itself indicate compliance by Patheon with
its obligations for the Manufacturing Services and further that nothing in this
Agreement (including Exhibit A) will remove or limit the authority of the
relevant qualified person (as specified by the Quality Agreement) to determine
whether the Products are to be released for sale or distribution.

ARTICLE 13

MISCELLANEOUS

13.1 Corporate Responsibility. Patheon, while performing the Manufacturing
Services under this Agreement, will comply, in all material respects, with all
applicable laws, rules, regulations, and standards that relate to the Agreement
including, but not limited to, those relating to environmental matters, public
health, wages, hours and conditions of employment, subcontractor selection,
discrimination and occupational health/safety. Without limiting the foregoing,
Patheon covenants that neither Patheon nor any of its subcontractors will
utilize child or any form of forced or involuntary labor in while performing the
Manufacturing Services under this Agreement. Upon Client’s reasonable written
request, Patheon will certify in writing its compliance with this Section 13.1
and will provide copies of all applicable permits, certificates and licenses
that may be required for its performance under this Agreement. Upon Client’s
reasonable written request, Patheon will allow Client or its authorized
representatives to audit the Manufacturing Site to verify Patheon’s performance
against the requirements

 

 

*** Confidential Treatment Requested

- 28 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

in this Section 13.1. This audit right does not include the right to interview
any Patheon employee or subcontractor or to review any personnel or medical
files of Patheon’s employees, any Environmental, Health or Safety files of
Patheon, any internal audit files of Patheon, or any financial records,
including payroll records, of Patheon. Client will have the right to terminate
this Agreement in whole or in part, as set forth in Section 8.2(a), if Patheon
fails to materially comply with the requirements of this Section 13.1.

13.2 Inventions.

(a) For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable license of Client’s
Intellectual Property which Patheon must use in order to perform the
Manufacturing Services.

(b) All Intellectual Property generated or derived by Patheon while performing
the Manufacturing Services, to the extent it is specific to the development,
manufacture, use, and sale of Client’s Product that is the subject of the
Manufacturing Services, will be the exclusive property of Client.

(c) All Patheon Intellectual Property will be the exclusive property of Patheon.
Patheon hereby grants to Client a perpetual, irrevocable, non-exclusive,
paid-up, royalty-free, transferable license to use the Patheon Intellectual
Property used by Patheon to perform the Manufacturing Services to enable Client
to manufacture the Product(s).

(d) Each party will be solely responsible for the costs of filing, prosecution,
and maintenance of patents and patent applications on its own Inventions.

(e) Either party will give the other party written notice, as promptly as
practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the Products or processes or technology
owned or otherwise controlled by the party.

13.3 Intellectual Property.

Subject to Section 13.1, all Client Intellectual Property will be owned by
Client and all Patheon Intellectual Property will be owned by Patheon. Neither
party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing. Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Agreement.

13.4 Insurance.

Each party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of
three years thereafter. This insurance will have policy limits of not less than
(i) $[...***...] for each occurrence for personal injury or property damage
liability; and (ii) $[…***…] in the aggregate per annum for product and
completed operations liability. If requested each party will give the other a
certificate of insurance evidencing the above and showing the name of the
issuing company, the policy number, the effective date, the expiration date, and
the limits of liability. The insurance certificate will further provide for a
minimum of […***…] days’ written notice to the insured of a cancellation of, or
material change in, the insurance. If a party is unable to maintain the
insurance policies required under this Agreement through no fault of its own,
then the party will forthwith notify the other party in writing and the parties
will in good faith negotiate appropriate amendments to the insurance provision
of this Agreement in order to provide adequate assurances.

 

 

*** Confidential Treatment Requested

- 29 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

13.5 Independent Contractors.

The parties are independent contractors and this Agreement and any Product
Agreement will not be construed to create between Patheon and Client any other
relationship such as, by way of example only, that of employer-employee,
principal agent, joint-venturer, co-partners, or any similar relationship, the
existence of which is expressly denied by the parties.

13.6 No Waiver.

Either party’s failure to require the other party to comply with any provision
of this Agreement or any Product Agreement will not be deemed a waiver of the
provision or any other provision of this Agreement or any Product Agreement,
with the exception of Sections 6.1 and 8.2 of this Agreement.

13.7 Assignment.

 

  (a) Patheon may not assign this Agreement or any Product Agreement or any of
its associated rights or obligations without the written consent of Client, this
consent not to be unreasonably withheld. But Patheon may arrange for
subcontractors to perform specific testing services arising under any Product
Agreement without the consent of Client. Further it is specifically agreed that
Patheon may subcontract any part of the Manufacturing Services under a Product
Agreement to any of its Affiliates with Client’s written consent, this consent
not to be unreasonably withheld.

 

  (b) Subject to Section 8.2(d), Client may assign this Agreement or any Product
Agreement or any of its associated rights or obligations without approval from
Patheon. But Client will give Patheon prior written notice of any assignment,
any assignee will covenant in writing with Patheon to be bound by the terms of
this Agreement or the Product Agreement, and Client will remain liable
hereunder. Any partial assignment will be subject to Patheon’s cost review of
the assigned Products and Patheon may terminate this Agreement or any Product
Agreement or any assigned part thereof, on [...***...] months’ prior written
notice to Client and the assignee if good faith discussions do not lead to
agreement on amended Manufacturing Service fees within a reasonable time.

 

  (c) Despite the foregoing provisions of this Section 13.6, either party may
assign this Agreement or any Product Agreement to any of its Affiliates or to a
successor to or purchaser of all or substantially all of its business, but the
assignee must execute an agreement with the non-assigning party whereby it
agrees to be bound hereunder.

13.8 Force Majeure.

Neither party will be liable for the failure to perform its obligations under
this Agreement or any Product Agreement if the failure is caused by an event
beyond that party’s reasonable control, including, but not limited to, strikes
or other labor disturbances, lockouts, riots, quarantines, communicable disease
outbreaks, wars, acts of terrorism, fires, floods, storms, interruption of or
delay in transportation, defective equipment, lack of or inability to obtain
fuel, power or components, or compliance with any order or regulation of any
government entity acting within colour of right (a “Force Majeure Event”). A
party claiming a right to excused performance under this Section 13.7 will
immediately notify the other party in writing of the extent of its inability to
perform, which notice will specify the event beyond its reasonable control that
prevents the performance. Neither party will be entitled to rely on a Force
Majeure Event to relieve it from an obligation to pay money (including any
interest for

 

 

*** Confidential Treatment Requested

- 30 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

delayed payment) which would otherwise be due and payable under this Agreement
or any Product Agreement.

13.9 Additional Product.

Additional Products may be added to, or existing Products deleted from, any
Product Agreement by amendments to the Product Agreement including Schedules A,
B, C, and D as applicable.

13.10 Notices.

Unless otherwise agreed in a Product Agreement, any notice, approval,
instruction or other written communication required or permitted hereunder will
be sufficient if made or given to the other party by personal delivery, by
telecopy, facsimile communication, or confirmed receipt email or by sending the
same by first class mail, postage prepaid to the respective addresses, telecopy
or facsimile numbers or electronic mail addresses set forth below:

If to Client:

Horizon Pharm Inc.

520 Lake Cook Road Suite 520

Deerfield, IL 60015

Attention: Jeff Sherman

Telecopier No.: (224) 383-3001

Email address: JSherman@horizonpharma.com

With a copy to:

Horizon Pharm Inc.

520 Lake Cook Road Suite 520

Deerfield, IL 60015

Attention: Brian Beeler

Telecopier No.: (224) 383-3001

Email address: BBeeler@horizonpharma.com

If to Patheon:

Patheon Pharmaceuticals Inc

2110 East Galbraith Road

Cincinnati, OH 45237-1625

Attention: [...***...]

Telecopier No.: [...***...]

Email address: [...***...]

With a copy to:

Patheon Inc.

4721 Emperor Boulevard

Research Triangle Park,

NC 27703

 

 

*** Confidential Treatment Requested

- 31 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

given by personal delivery, telecopy, facsimile, or electronic mail will be
deemed to have been sufficiently made or given when sent (receipt acknowledged),
or if mailed, five days after being deposited in the United States, Canada, or
European Union mail, postage prepaid or upon receipt, whichever is sooner.

13.11 Severability.

If any provision of this Agreement or any Product Agreement is determined by a
court of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect, that determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions, because each provision is separate,
severable, and distinct.

13.12 Entire Agreement.

This Agreement, together with the applicable Product Agreement, Quality
Agreement and the Confidentiality Agreement, constitutes the full, complete,
final and integrated agreement between the parties relating to the subject
matter hereof and supersedes all previous written or oral negotiations,
commitments, agreements, transactions, or understandings concerning the subject
matter hereof. Any modification, amendment, or supplement to this Agreement or
any Product Agreement must be in writing and signed by authorized
representatives of both parties. In case of conflict, the prevailing order of
documents will be this Agreement, the Product Agreement, the Quality Agreement,
and the Confidentiality Agreement.

13.13 Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the parties under or otherwise modify this
Agreement or any Product Agreement, regardless of any failure of Client or
Patheon to object to the terms, provisions, or conditions unless the document
specifically refers to this Agreement or the applicable Product Agreement and is
signed by both parties.

13.14 No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement or any Product Agreement will
confer or be construed as conferring on any third party any benefit or the right
to enforce any express or implied term of this Agreement or any Product
Agreement.

13.15 Execution in Counterparts.

This Agreement and any Product Agreement may be executed in two or more
counterparts, by original or facsimile signature, each of which will be deemed
an original, but all of which together will constitute one and the same
instrument.

13.16 Use of Client Name.

Patheon will not make any use of Client’s name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Client, which consent will not be unreasonably
withheld. Despite this, Client agrees that Patheon may include Client’s name and
logo in customer lists or related marketing and promotional material for the
purpose of identifying users of Patheon’s Manufacturing Services.

 

- 32 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

13.17 Governing Law.

This Agreement and, unless otherwise agreed by the parties, any Product
Agreement, will be construed and enforced in accordance with the laws of the
State of New York and the laws of the United States of America applicable
therein and subject to the exclusive jurisdiction of the courts thereof. The UN
Convention on Contracts for the International Sale of Goods will not apply to
this Agreement.

[Signature page to follow]

 

- 33 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the Effective Date.

 

PATHEON PHARMACEUTICALS INC. By:   /s/ Dean Wilson Name:   Dean Wilson Title:  
Corporate Controller HORIZON PHARMA INC. By:   /s/ Jeffrey W. Sherman Name:  
Jeffrey W. Sherman, M.D., FACP Title:   Chief Medical Officer, EVP HORIZON
PHARMA INC. By:   /s/ Todd N. Smith Name:   Todd N. Smith Title:   CCO, EVP

 

- 34 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

APPENDIX 1

FORM OF PRODUCT AGREEMENT

(Includes Schedules A to D)

PRODUCT AGREEMENT

This Product Agreement (this “Product Agreement”) is issued under the Master
Manufacturing Services Agreement dated October 31, 2013 between Patheon
Pharmaceuticals Inc., and Horizon Pharma Inc., (the “Master Agreement”), and is
entered into [insert effective date] (the “Effective Date”), between Patheon
Pharmaceuticals Inc., [or applicable Patheon Affiliate], a corporation existing
under the laws of the State of Delaware [or applicable founding jurisdiction for
Patheon Affiliate], having a principal place of business at 2110 East Galbraith
Road, Cincinnati, OH 45237-1625 [or Patheon Affiliate address] (“Patheon”) and
[insert Client name, legal entity, founding jurisdiction and address]
(“Client”).

The terms and conditions of the Master Agreement are incorporated herein except
to the extent this Product Agreement expressly references the specific provision
in the Master Agreement to be modified by this Product Agreement. All
capitalized terms that are used but not defined in this Product Agreement will
have the respective meanings given to them in the Master Agreement.

The Schedules to this Product Agreement are incorporated into and will be
construed in accordance with the terms of this Product Agreement.

 

  1. Product List and Specifications (See Schedule A attached hereto)

 

  2. Minimum Order Quantity, Annual Volume, and Price (See Schedule B attached
hereto)

 

  3. Annual Stability Testing and Validation Activities (if applicable) (See
Schedule C attached hereto)

 

  4. Active Materials, Active Materials Credit Value, and Maximum Credit Value
(See Schedule D attached hereto)

 

  5. Yearly Forecasted Volume: (insert for sterile products in Italy if
applicable under section 4.2.1)

 

  6. Territory: (insert the description of the Territory here)

 

  7. Manufacturing Site: (insert address of Patheon Manufacturing Site where the
Manufacturing Services will be performed)

 

  8. Governing Law: (if applicable under Section 13.16 of the Master Agreement)

 

  9. Inflation Index: (if applicable under Section 4.2(a) of the Master
Agreement for Products manufactured outside of the Unites States or Puerto Rico)

 

  10. Currency: (if applicable under Section 1.4 of the Master Agreement)

 

- 1 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

  11. Initial Set Exchange Rate: (if applicable under Section 4.2(d) of the
Master Agreement)

 

  12. Initial Product Term: (if applicable under Section 8.1 of the Master
Agreement)

 

  13. Notices: (if applicable under Section 13.9 of the Master Agreement)

 

  14. Other Modifications to the Master Agreement: (if applicable under
Section 1.2 of the Master Agreement)

 

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Product Agreement as of the Effective Date set forth above.

 

PATHEON PHARMACEUTICALS INC. [or applicable Patheon Affiliate] By:     Name:    
Title:     HORIZON PHARMA INC. [or applicable Horizon Affiliate] By:     Name:  
  Title:    

 

- 2 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

[...***...]

 

 

*** Confidential Treatment Requested

- 3 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

SCHEDULE B

MINIMUM ORDER QUANTITY, ANNUAL VOLUME, AND PRICE

[...***...]

 

 

*** Confidential Treatment Requested

- 1 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

SCHEDULE C

ANNUAL STABILITY TESTING [and VALIDATION ACTIVITIES (if applicable)]

[...***...]

 

 

*** Confidential Treatment Requested

- 1 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

SCHEDULE D

ACTIVE MATERIALS

 

Active Materials

 

Supplier

—   — —   —

ACTIVE MATERIALS CREDIT VALUE

The Active Materials Credit Value will be as follows:

 

PRODUCT

  

ACTIVE MATERIALS

  

ACTIVE MATERIALS

CREDIT VALUE

      [...***...]

MAXIMUM CREDIT VALUE

Patheon’s liability for Active Materials calculated in accordance with
Section 2.2 of the Master Agreement [for any Product] in a Year will not exceed,
in the aggregate, the maximum credit value set forth below:

 

PRODUCT

  

MAXIMUM CREDIT VALUE

   [    ]% of revenues per Year to Patheon under this Product Agreement, up to a
maximum of $[            ] in the aggregate per Year.

[End of Product Agreement]

 

 

*** Confidential Treatment Requested

- 1 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

EXHIBIT A

TECHNICAL DISPUTE RESOLUTION

Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner:

1. Appointment of Expert. Within [...***...] Business Days after a party
requests under Section 12.2 that an expert be appointed to resolve a Technical
Dispute, the parties will jointly appoint a mutually acceptable expert with
experience and expertise in the subject matter of the dispute. If the parties
are unable to so agree within the […***…] Business Day period, or in the event
of disclosure of a conflict by an expert under Paragraph 2 hereof which results
in the parties not confirming the appointment of the expert, then an expert
(willing to act in that capacity hereunder) will be appointed by an experienced
arbitrator on the roster of the American Arbitration Association.

2. Conflicts of Interest. Any person appointed as an expert will be entitled to
act and continue to act as an expert even if at the time of his appointment or
at any time before he gives his determination, he has or may have some interest
or duty which conflicts or may conflict with his appointment if before accepting
the appointment (or as soon as practicable after he becomes aware of the
conflict or potential conflict) he fully discloses the interest or duty and the
parties will, after the disclosure, have confirmed his appointment.

3. Not Arbitrator. No expert will be deemed to be an arbitrator and the
provisions of the American Arbitration Act or of any other applicable statute
(foreign or domestic) and the law relating to arbitration will not apply to the
expert or the expert’s determination or the procedure by which the expert
reaches his determination under this Exhibit A.

4. Procedure. Where an expert is appointed:

 

  (a) Timing. The expert will be so appointed on condition that (i) he promptly
fixes a reasonable time and place for receiving representations, submissions or
information from the parties and that he issues the authorizations to the
parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within
[…***…] Business Days (or another other date as the parties and the expert may
agree) after receipt of all information requested by him under Paragraph 4(b)
hereof.

 

  (b) Disclosure of Evidence. The parties undertake one to the other to give to
any expert all the evidence and information within their respective possession
or control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within
[…***…] Business Days of a written request from the relevant expert to do so.

 

  (c) Advisors. Each party may appoint any counsel, consultants and advisors as
it feels appropriate to assist the expert in his determination and so as to
present their respective cases so that at all times the parties will co-operate
and seek to narrow and limit the issues to be determined.

 

  (d) Appointment of New Expert. If within the time specified in Paragraph 4(a)
above the expert will not have rendered a decision in accordance with his
appointment, a new expert may (at the request of either party) be appointed and
the appointment of the

 

 

*** Confidential Treatment Requested

- 1 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

  existing expert will thereupon cease for the purposes of determining the
matter at issue between the parties save this if the existing expert renders his
decision with full reasons prior to the appointment of the new expert, then this
decision will have effect and the proposed appointment of the new expert will be
withdrawn.

 

  (e) Final and Binding. The determination of the expert will, except for fraud
or manifest error, be final and binding upon the parties.

 

  (f) Costs. Each party will bear its own costs for any matter referred to an
expert hereunder and, in the absence of express provision in the Agreement to
the contrary, the costs and expenses of the expert will be shared equally by the
parties.

For greater certainty, the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Patheon with its obligations for the Manufacturing
Services and further that nothing in this Agreement (including this Exhibit A)
will remove or limit the authority of the relevant qualified person (as
specified by the Quality Agreement) to determine whether the Products are to be
released for sale or distribution.

 

- 2 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

EXHIBIT B

COMMERCIAL QUALITY AGREEMENT

 

- 2 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

EXHIBIT C

QUARTERLY ACTIVE MATERIALS INVENTORY REPORT

 

TO: HORIZON PHARMA INC

 

FROM: PATHEON PHARMACEUTICALS INC. [or applicable Patheon entity]

 

RE: Active Materials quarterly inventory report under Section 2.2(a) of the
Master Manufacturing Services Agreement dated October 31, 2013 (the “Agreement”)

[...***...]

 

 

*** Confidential Treatment Requested

- 2 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

EXHIBIT D

REPORT OF ANNUAL ACTIVE MATERIALS INVENTORY RECONCILIATION

AND CALCULATION OF ACTUAL ANNUAL YIELD

 

TO:    HORIZON PHARMA INC. FROM:    PATHEON PHARMACEUTICALS INC. [or applicable
Patheon entity] RE:    Active Materials annual inventory reconciliation report
and calculation of Actual Annual Yield under Section 2.2(a) of the Master
Manufacturing Services Agreement dated October 31, 2013 (the “Agreement”)

[...***...]

 

 

*** Confidential Treatment Requested

- 2 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

[...***...]

Based on the foregoing reimbursement calculation Patheon will reimburse Client
the amount of $            .

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

DATE:                             

PATHEON PHARMACEUTICALS INC.

[or applicable Patheon entity]

Per:    

Name:

 

Title:

 

 

 

*** Confidential Treatment Requested

- 2 -



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

EXHIBIT E

EXAMPLE OF PRICE ADJUSTMENT DUE TO CURRENCY FLUCTUATION

Section 4.2(d)

 

LOGO [g681079g00t51.jpg]

 

- 2 -